Judgment, Supreme Court, Bronx County (Caesar D. Cirigliano, J), rendered July 16, 2003, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years and imposing, inter alia, a DNA databank fee of $50, unanimously modified, on the law, to the extent of vacating the DNA databank fee, and otherwise affirmed.
The verdict was not against the weight of the evidence. Issues of credibility, including the weight to be given to inconsistencies in testimony, were properly considered by the jury and there is no basis for disturbing its determinations (People v Bleakley, 69 NY2d 490, 495 [1987]).
As the People concede, since the crime was committed on November 1, 2002, which was before the effective date of the legislation (Penal Law § 60.35 [1] [e]) providing for imposition of a DNA databank fee, that fee should not have been imposed. Concur—Nardelli, J.P., Mazzarelli, Saxe, Ellerin and Lerner, JJ.